N. PATRICK CROOKS, J.
¶ 104. {dissenting). The majority poses the question, "[C]an convicted criminal defendants still seek a new trial in the interest of justice?" It responds, "The answer is certainly yes."1 Except, as here, when the answer is "certainly not." The majority's decision limits a circuit court's authority to grant a new trial in the interest of justice to those cases where the motion is filed within a 20-day window following sentencing2 — a rule that implies that circuit courts cannot be trusted with the inherent authority to grant and reject such motions and implies as well that the majority can envision no case where "the interest of justice" cannot be ascertained and pursued within 20 days of a case's completion.
¶ 105. The stakes in this case are just about as high as any case a court decides: a man in his early 20s faces a 20-year prison sentence that has been stayed pending the outcome of this appeal. The unusual circumstances surrounding our review make it, as the majority acknowledges, "a very difficult case."3 What brings the case to us is the fact that the circuit court — the same court which presided over Henley's trial — was sufficiently troubled by the potential significance of evidence not presented at Henley's trial that it took the rare step of granting Henley's motion for a new trial, so that a jury could evaluate the competing claims *588with the previously omitted testimony fully presented. I disagree with the majority that the circuit court erred in the act of granting the motion;4 in fact, in so doing, it did exactly what circuit courts are asked to do. As one county court put it,
This Court has the responsibility of safeguarding both the rights of the accused and the interests of the public in the administration of criminal justice. In addition it has the obligation on its own initiative to correct real or apparent improprieties which would tend to lower esteem for the system of justice which it is bound to uphold.
People v. Krstovich, 338 N.Y.S.2d 132, 137-38 (N.Y. County Ct. 1972) (citing Standards Relating to the Function of the Trial Judge. American Bar Association Tentative Draft 1972, Standard 1.1 (subsequently adopted and published with commentary in ABA Standards for Criminal Justice: Special Functions of the Trial Judge, 2d ed. 1980)). We have recognized this great responsibility put upon the circuit court in stating that, "[T]his court is very loath to interfere with the discretion to grant new trials that is vested in circuit judges. It is a power that should be courageously and fearlessly exercised whenever a trial judge is convinced that to enter judgment on a verdict returned would result in a miscarriage of justice." Schlag v. Chi., Milwaukee & St. Paul Ry. Co., 152 Wis. 165, 169-70, 139 N.W. 756 (1913). This court has said that a circuit court's authority to grant a new trial is "so necessary to *589the judicial process, and so essential to fair trials, that its existence is a necessary incident to the exercise of judicial power by the [circuit] court." In re Noe's Estate, 241 Wis. 173, 177, 5 N.W.2d 726 (1942). Discussing "the authority of a trial court to grant a new trial on its own motion," another court observed that "in those jurisdictions that have considered the question, the power is firmly established." Freeman v. Chi. Transit Auth., 210 N.E.2d 191, 194 (Ill. 1965). It went on to explain, "These decisions are based upon a recognition that the role of a trial judge is not that of a presiding officer or an umpire, and that he is responsible for the justice of the judgment that he enters." Id. We should be grateful for judges who care deeply about the cases before them and strive mightily to see that just outcomes are reached. As one judge was quoted as saying, rather forcefully, "If we judges do not care about the way these cases are decided, and if we do not care enough to fight about them, then we are not worth the powder to blow us to hell, in my own personal opinion." People on Complaint of Follar v. Finkelstein, 239 N.Y.S.2d 835, 839 n.5 (N.Y. Crim. Ct. 1963) (Shalleck, J., dissenting). The point of a trial is to figure out what happened. "There is no gainsaying that arriving at the truth is a fundamental goal of our legal system." U.S. v Havens, 446 U.S. 620, 626 (1980). "[T]he central purpose of a criminal trial is to decide the factual question of the defendant's guilt or innocence . ..." Delaware v. Van Arsdall, 475 U.S. 673, 681 (1986). In this situation, the stark consequences of the failure to present crucial available evidence could not be more clear: in cases with identical charges based on the same facts, the trial outcomes were vastly different. That troubling fact is evident in the circuit court's order granting Henley's motion for a new trial. The circuit court who presided over Henley's trial cited *590as grounds for its decision to grant the motion for a new trial that "Mr. Henley is uncontrovertibly in the same position as co-defendant Jarrett Adams," the co-defendant whose trial counsel's failure to call crucial witnesses was deemed by the Seventh Circuit Court of Appeals to constitute ineffective assistance of counsel. It is implicit in the circuit court's order that the justice system's disparate treatment of two equivalently situated defendants is repugnant to fundamental fairness, and such outcomes undermine the public's trust in the court system. Of course, the remedy for the disparity is no more than a new trial in which Henley is permitted to bring forth the testimony he wishes to put before the jury.
¶ 106. I would hold that a circuit court has inherent authority to grant a motion for a new trial where the real controversy has not been fully tried or there has been a miscarriage of justice. If a circuit court, exercising its inherent authority, grants a new trial in the interest of justice on the grounds that the real controversy has not been fully tried or there has been a miscarriage of justice, such a decision is, of course, appealable as an erroneous exercise of discretion and reviewable by the Wisconsin Court of Appeals and by the Wisconsin Supreme Court. See e.g., Totsky v. Riteway Bus Serv., Inc., 2000 WI 29, ¶ 46, 233 Wis. 2d 371, 607 N.W.2d 637; Behning v. Star Fireworks Mfg., Co., Inc., 57 Wis. 2d 183, 186, 203 N.W.2d 655 (1973) ("An order for a new trial in the interest of justice is within the discretion of a trial judge, and will be reversed only upon a clear showing there has been an abuse of discretion."). I would therefore review, and on the facts of this case, affirm, the circuit court's grant of Henley's motion for a new trial on the grounds that the real controversy in this case, the issue of whether the sex was consensual, was not fully *591tried because crucial testimony concerning the complainant's witnessed conduct was not presented to the jury. Under such circumstances, the grant of the motion for a new trial was not an erroneous exercise of the circuit court's discretion. For clarification, I would hold that the court of appeals has the inherent and statutory authority to grant a new trial where the real controversy has not been fully tried or there has been a miscarriage of justice. I would further reaffirm this court's inherent and statutory authority to do the same.
I. BACKGROUND
¶ 107. As the majority noted, this case has a fairly complex factual and procedural background, so it is helpful to highlight a few critical points. Henley, Jarrett Adams (Adams), and Rovaughn Hill (Hill) were, for all intents and purposes, in the same situation at the time charges were filed against them. There is no evidence suggesting that any one of the defendants had a greater or lesser role in the alleged crime. The three were initially tried together, but that resulted in a mistrial. Henley and Adams were then tried together as co-defendants a second time, and both were convicted. At that trial, both of their attorneys decided not to call any witnesses.
¶ 108. At Hill's separate trial, Hill called Shawn Demain (Demain) to testify. His testimony provided an account of the events of the evening in question that supported Heidi Sheets' (Sheets) testimony and contradicted much of the testimony of the alleged victim, S.E.S. Demain confirmed that Sheets and S.E.S. invited the men up to their room, which corroborated Sheets' testimony and contradicted S.E.S.'s statement that they entered her room uninvited. Additionally, Demain tes*592tified that he saw S.E.S., Hill, Adams, and Henley smoking outside together at least twenty minutes after Adams, Henley, and S.E.S. first left Demain's room.5 This contradicted S.E.S.'s testimony because that would have been sometime during or after she stated that the sexual assault began. Hill's trial resulted in a hung jury. On the second day of Hill's third trial, as a result of newly-discovered evidence, the State moved to dismiss the case because the prosecutor stated that he did not believe he could "bear [his] burden of proof beyond a reasonable doubt at [that] point." The court dismissed Hill's case with prejudice, and he was later released from custody.
¶ 109. Henley and Adams both unsuccessfully appealed their convictions, and after those appeals failed, they sought assistance from the Wisconsin Innocence Project. Unfortunately for Henley, by the time the Innocence Project reviewed Henley's file, the statute of limitations for filing a petition for habeas corpus in federal court had passed.6 Adams still had a short time left before the statute of limitations ran out, and with the help of the Innocence Project, he filed a federal *593habeas petition. Though the United States District Court for the Eastern District of Wisconsin denied his petition, the United States Court of Appeals for the Seventh Circuit reversed, finding that Adams' attorney acted unreasonably in failing to call Demain who "could [have] shed considerable, perhaps conclusive, light on the events of that night." Adams v. Bertrand, 453 F.3d 428, 437 (7th Cir. 2006). The Seventh Circuit found that Henley's co-defendant, Adams, was prejudiced by his counsel's ineffective representation; namely, his counsel's decision not to call Demain as a witness. Id. at 436-38.
¶ 110. After Adams' success in the Seventh Circuit, Henley filed a motion for a new trial in the interest of justice in the Jefferson County Circuit Court. The circuit court, the Honorable Jacqueline R. Erwin presiding, was persuaded by the Seventh Circuit's reasoning in Adams and granted Henley a new trial in the interest of justice, concluding that "the issue of consent, the real controversy, was not fully tried."
II. DISCUSSION
A. The Circuit Court's Inherent Authority.
¶ 111. After giving a brief nod to a circuit court's well recognized inherent authority, the majority so limits that inherent authority to the point that it is meaningless. First, the majority narrowly limits a circuit court's inherent authority to that which "is necessary to the functioning of the court." Majority op., ¶ 74. Second, the majority asserts that the circuit court's inherent authority may be exercised only when a case is "before it under a proper procedural mechanism." Id., ¶ 86. With these limitations, a circuit court's inherent authority is little more than its statutory authority *594along with whatever, in the majority's view, is "necessary to the functioning of the court." In its quest to ensure finality and thus deny Henley a new trial, the majority largely ignores the Wisconsin Constitution's grant of broad inherent authority to the circuit court. While a circuit court's inherent authority has its roots in the Wisconsin Constitution, Wis. Const, art. I § 9, art. VII, § 8, and has been broadly defined by this court, State v. Cannon, 196 Wis. 534, 536, 221 N.W. 603 (1928), the majority suggests that there exist only "modest justifications for inherent authority." Majority op., ¶ 74. After citing the test we developed in City of Sun Prairie v. Davis, 226 Wis. 2d 738, 750-51, 595 N.W.2d 635 (1999), for determining when an action is in excess of a circuit court's authority, the majority skips over this analysis and instead seemingly justifies its rejection of the circuit court's authority here based on the majority's desire to ensure a swift end to criminal appeals. Majority op., ¶¶ 74-76.
¶ 112. The majority incorrectly asserts that recognizing the circuit court's inherent authority to grant a new trial would "unwisely broaden the scope of the circuit court's inherent powers." Id., ¶ 74. To the contrary, the scope was already broad. We have recognized previously the circuit court's inherent authority to grant a new trial. See e.g., In re Noe's Estate, 241 Wis. at 176-77; Behning, 57 Wis. 2d at 188; Fontaine v. Fontaine, 205 Wis. 570, 577, 238 N.W. 410 (1931) ("It has long been settled in this state that the court has power to grant a new trial in the interests of justice upon its own motion." (citing Eggen v. Fox, 124 Wis. 534, 102 N.W. 1054 (1905); Koss v. A. Geo. Schulz Co., 195 Wis. 243, 218 N.W. 175 (1928)). It follows that where a defendant has not received a fair trial, a circuit court must have the *595authority to correct such error as well, where either the case has not been fully tried or there has been a miscarriage of justice.
¶ 113. While the majority and concurrence suggest that statutory time limits restrict a circuit court's inherent authority, majority op., ¶ 74-76; concurring op., ¶¶ 100-102, we have consistently held that the legislature lacks the power to impose limits on a court's inherent authority because such authority is derived from the Wisconsin Constitution. State v. Lee, 88 Wis. 2d 239, 245-47, 276 N.W.2d 268 (1979). In Lee, this court addressed the question squarely and minced no words: " [I]t is within the discretion of the court, in its inherent power to do justice, to entertain the [untimely] motion at a later date." Id. at 246.
¶ 114. Contrary to the majority's conclusion, in my view the circuit court has inherent authority to grant criminal defendants a new trial where the real controversy has not been fully tried or there has been a miscarriage of justice. As noted, this inherent authority is derived from the Wisconsin Constitution's broad grant of original jurisdiction:
Except as otherwise provided by law, the circuit court shall have original jurisdiction in all matters civil and criminal within this state and such appellate jurisdiction in the circuit as the legislature may prescribe by law. The circuit court may issue all writs necessary in aid of its jurisdiction.
Wis. Const, art. VII § 8.
¶ 115. The Wisconsin Constitution further provides that one of the court's most basic functions is to provide a remedy for wrongs, including in appropriate situations fashioning relief where no adequate remedy exists. Wis. Const. art. I. § 9; see D.H. v. State, 76 Wis. 2d 286, 294, 251 N.W.2d 196 (1977); but see Aicher *596ex rel. LaBarge v. Wis. Patients Comp. Fund, 2000 WI 98, ¶ 43, 237 Wis. 2d 99, 613 N.W.2d 849 (noting that Wis. Const, art. I § 9 does not confer any legal rights, but rather "preserves the right 'to obtain justice on the basis of the law as it in fact exists'").
¶ 116. Consistent with this broad directive, this court has broadly defined the circuit court's authority to include powers specifically granted by the Wisconsin Constitution and the legislature along with certain inherent powers. As we have stated, "The [constitution's] general grant of original jurisdiction is substantially without limit by anything found in the constitution, over all actions, civil and criminal." State ex rel. Attorney Gen. v. Portage City Water Co., 107 Wis. 441, 447, 83 N.W. 697 (1900). We have recognized that courts have the "inherent, implied and incidental powers" which "must necessarily be used to enable the judiciary to accomplish its constitutionally or legislatively mandated functions." State ex rel. Friedrich v. Circuit Court for Dane County, 192 Wis. 2d 1, 16, 531 N.W.2d 32 (1995) (internal quotations omitted). This court further recognized the type of inherent authority that allows a circuit court to grant a new trial in the interest of justice, stating "[t]he inherent power of the court is ... the power to administer justice whether any previous form of remedy has been granted or not... and the power to provide process where none exists." Cannon, 196 Wis. at 536 (quoting In re Bruen, 172 P. 1152 (Wash. 1918)). We have established that, even on its own motion, a circuit court has the inherent authority to grant a new trial when an injustice has occurred. Fontaine, 205 Wis. at 577 ("It has long been settled in this state that the court has power to grant a new trial in the interests of justice upon its own motion."); In re Noe's Estate, 241 Wis. at 177 (holding a circuit court's authority to grant a new trial is "so *597necessary to the judicial process, and so essential to fair trials, that its existence is a necessary incident to the exercise of judicial power by the [circuit] court"); Behning, 57 Wis. 2d at 188 (recognizing a circuit court's inherent authority to order a new trial in the interest of justice even when a proper motion is not before the court).
¶ 117. That does not mean that the circuit court's inherent authority is limitless, however. We discussed the boundaries of the court's inherent authority at length in Davis, 226 Wis. 2d 738. While recognizing the circuit court's broad inherent authority, we stated that it is limited to three main areas: (1) to perform the court's internal operations, (2) "to regulate members of the bench and bar," and (3) "to ensure that the court functions efficiently and effectively to provide the fair administration of justice." Id. at 749-50. Focusing on the third category, which is the relevant category here, we emphasized that the central inquiry into whether a power is inherent is whether it is "necessary for the efficient and orderly functioning of the court or to maintain the court's dignity, transact its business or achieve the purpose of its existence." Id. at 750-51. In other words, the circuit court has inherent authority to perform its most crucial and basic functions in order to fulfill its essential role in the justice system.
¶ 118. In Davis, we determined that the municipal court overstepped its authority in ordering an out-of-state defendant to appear personally because it did not serve any of the above functions. Id. at 752. Since counsel for the defendant was required to be present at trial, prepared to present evidence and speak on behalf of the client, we determined that the court could promptly and completely dispose of the case *598without infringing upon these functions, and thus it did not have the authority to compel his appearance. Id. at 753-54.
¶ 119. Thus, the proper test to determine whether a circuit court has the inherent authority to grant a new trial where the real controversy was not fully tried or where justice has miscarried is whether that authority is "necessary for the efficient and orderly functioning of the court or to maintain the court's dignity, transact its business or achieve the purpose of its existence." Id. at 750-51.
¶ 120. The Wisconsin Constitution demands, and we have consistently confirmed, that one essential function of the circuit court "to maintain [its] dignity . .. [and] achieve the purpose of its existence" is the court's authority to correct errors where an injustice has occurred. Id.; see Wis. Const, art. I § 9; see e.g., In re Noe's Estate, 241 Wis. at 177 (circuit court's authority to grant a new trial is "so essential to fair trials, that its existence is a necessary incident to the exercise of judicial power by the [circuit] court"); Pulaski v. State, 23 Wis. 2d 138, 142, 126 N.W.2d 625 (1964) (circuit court has inherent authority to hear motion to withdraw a guilty plea and for a trial in the interest of justice); Lee, 88 Wis. 2d at 246 (inherent authority in similar circumstances); State v. Schill, 93 Wis. 2d 361, 377-79, 286 N.W.2d 836 (1980) (inherent authority in similar circumstances). Specifically, we have continuously confirmed a circuit court's inherent authority to allow withdrawal of an improperly accepted guilty plea and to grant a trial with little need to discuss this power's relation to the essential nature of the court. Pulaski, 23 Wis. 2d at 142; Lee, 88 Wis. 2d at 246; Schill, 93 Wis. 2d at 377-79. We have also held that a circuit court has the inherent authority to order a new *599trial, "even though no motion is before" the court, where a judge concluded that the question presented to the jury was misleading. Behning, 57 Wis. 2d at 188. The court's authority to correct errors in the interest of justice is certainly one of its most basic functions, and thus it is within its inherent authority to do so.
¶ 121. It follows that if we recognize a court's inherent authority to allow withdrawal of a guilty plea and to grant a trial, we must also recognize its authority to grant a new trial where there has been an error denying the defendant a fair trial. Contrary to the majority's assertion, this would not "unwisely broaden the scope of the circuit court's inherent powers." Majority op., ¶ 74. As discussed above, the Wisconsin Constitution states, and we have confirmed, that the circuit court's inherent authority to correct injustice is broad. Wis. Const, art. I § 9, art. VII § 8; Cannon, 196 Wis. at 536; In re Noe's Estate, 241 Wis. at 177. Recognizing the circuit court's inherent authority to grant a new trial in this case will not have the disastrous effect on finality that the majority suggests, majority op., ¶¶ 75-76, because circuit courts will exercise this inherent authority as prudently here as they do in other respects, and this court and the court of appeals have developed standards for when that authority may be exercised. If a circuit court, exercising its inherent authority, grants a new trial in the interest of justice on the grounds that the real controversy has not been fully tried or there has been a miscarriage of justice, such a decision is, of course, appealable as an erroneous exercise of discretion and reviewable by the Wisconsin Court of Appeals and by the Wisconsin Supreme Court.
¶ 122. While we have not explicitly addressed the standard that a circuit court must apply when deciding whether to exercise its inherent authority to grant a *600new trial, I would hold that such a standard is evident from previous decisions of this court and the court of appeals. The legislature developed standards for when this court or the court of appeals, respectively, may grant a new trial under § 751.06 and § 752.35. Under its statutory reversal authority, a court may grant a new trial where (1) "the real controversy has not been fully tried," or (2) "it is probable that justice has for any reason miscarried." Wis. Stat. §§ 751.06, 752.35 (2007-08). In State v. Harp, the court of appeals held that a circuit court must also apply this standard when deciding on a motion for a new trial under its statutory authority in § 805.15.7 161 Wis. 2d 773, 777-79, 469 N.W.2d 210 (Ct. App. 1991). In State v. Armstrong, we concluded that this statutory standard also applies to our inherent authority to grant a new trial in the interest of justice. 2005 WI 119, ¶ 114 n.26, 283 Wis. 2d 639, 700 N.W.2d 98. It follows, then, that this standard also applies to a circuit court's inherent authority to grant a new trial.
¶ 123. Thus, I would hold that a circuit court may grant a new trial under its inherent authority only where (1) "the real controversy has not been fully tried," or (2) "it is probable that justice has for any reason *601miscarried." Wis. Stat. §§ 751.06, 752.35; see State v. Hicks, 202 Wis. 2d 150, 160-61, 549 N.W.2d 435 (1996). As we have previously noted, a request for a new trial is an extraordinary remedy, and a court should grant such a request only "in exceptional cases." See Armstrong, 283 Wis. 2d 639, ¶ 114.
¶ 124. With this. standard and these limitations, recognizing a circuit court's inherent authority to grant a new trial does not give a defendant endless opportunities for a new trial or upset the principle of finality as the majority asserts. Majority op., ¶¶ 74-76. Rather such a remedy is restricted to a limited number of defendants. Henley is within the standard and the limitations since he remains without the opportunity for a full trial of the real controversy in this case unless he receives a new trial.
¶ 125. The majority insists that a circuit court's inherent authority is restricted by statutory procedures and time limits, id., ¶¶ 76, 86; however, a court's inherent authority is entirely independent of its statutory authority. The Wisconsin Constitution confers circuit court jurisdiction, and therefore circuit court authority is not constrained by legislative directives. Wis. Const, art. VII § 2; In the Matter of the Guardianship of Eberhardy v. Circuit Court for Wood County, 102 Wis. 2d 539, 548, 307 N.W.2d 881 (1981). We have continuously affirmed that a circuit court's inherent authority is entirely independent of any statutory authority. Pulaski, 23 Wis. 2d at 142-43 (noting the circuit court's authority to allow withdrawal of a guilty plea is not derived from a statute, hut rather stands upon the circuit court's inherent authority).
¶ 126. In Lee, we addressed whether this independent authority was subject to time limits imposed by statute and conclusively stated that it is not. 88 Wis. 2d *602at 245-47. We concluded that the statutory time limit was "regulatory only" and not a jurisdictional bar to the circuit court's consideration of a motion to withdraw a guilty plea. Id. at 246-47. We held that the statute was not a jurisdictional constraint on the authority of the court. Moreover, we stated that any "contention that [the statute] imposes a legislative restriction on the power of the courts to do justice would pose a serious constitutional question." Id. at 247. We concluded that such a limitation was not the legislature's intent, and the circuit court has the authority to consider a motion to withdraw a guilty plea filed after the statutory deadline. Id. Despite this clear statement, neither the majority nor the concurrence acknowledges the consistency with which this court has explicitly affirmed the circuit court's inherent authority:
It is clear, therefore, that Pulaski did not set a jurisdictional time limit for considering a motion to withdraw a plea. Pulaski also makes clear that a motion to withdraw a plea could be made beyond the one-year regulatory period but, unless exceptional circumstances were shown, it would be an abuse of discretion to consider a motion made beyond the time period.
The analysis of Pulaski conclusively demonstrates that a defendant who seeks to withdraw a plea after the regulatory time period would indeed have to show by clear and convincing evidence that exceptional circumstances warranted the invocation of the court's inherent power. Pulaski holds that a defendant has the right to move for withdrawal of his plea within the one-year period but that it is within the discretion of the court, in its inherent power to do justice, to entertain the motion at a later date.
Pulaski did not set a jurisdictional time limit. Neither, we conclude, does the statute. In the interests of sound *603court administration, the statute reduces the regulatory time to one hundred twenty days. The statute, however, does not deprive the court of jurisdiction. . ..
We conclude that it was within the power and jurisdiction of the county court to consider the motion even though it was brought after the one-hundred-twenty-day period set forth in the statute.
Id. at 246-47 (emphasis added). Thus, the circuit court's use of its inherent authority is not constrained by statutory limitations.8
¶ 127. This does not mean that the statutory framework for postconviction relief under Wis. Stat. ch. 974 is meaningless, however, or that a defendant may ignore the statutory time limits and instead seek relief only under a court's inherent authority. As we have stated, a court should grant a new trial in the interest of justice under its inherent authority only "in exceptional cases" because it is such an extraordinary remedy. Armstrong, 283 Wis. 2d 639, ¶ 114. Therefore, a defendant who ignored statutory means for postconviction relief would do so at his peril.
¶ 128. Recognizing the circuit court's inherent authority to perform its justice-seeking function will *604ensure that the justice system is not so inflexible that it cannot correct errors. As explained above, this will not upset the principle of finality as the majority asserts. Therefore, I would hold that the circuit court had the inherent authority to grant a new trial here because the real controversy in this case has not been fully tried, as I now explain in detail.
B. Review of the Circuit Court's Decision.
¶ 129. I would hold that the circuit court has inherent authority to grant a new trial where the case has not been fully tried or there has been a miscarriage of justice. I would then carefully review the circuit court's decision to grant a new trial.9 The circuit court *605mistakenly based its authority to hear Henley's motion for a new trial on Wis. Stat. § 805.15, but there was a valid basis for that determination, so a review of its determination is therefore proper. The circuit court's decision should not be disturbed unless there is "a clear showing" of an erroneous exercise of discretion. Totsky, 233 Wis. 2d 371, ¶ 46; Behning, 57 Wis. 2d at 186 ("An order for a new trial in the interest of justice is within the discretion of a trial judge and will be reversed only upon a clear showing there has been an abuse of discretion."); McFarlin v. Hewitt, 5 Wis. 2d 488, 493, 93 N.W.2d 445 (1958) (stating that the court in reviewing a trial court's order for a new trial "seeks to determine whether the trial court abused its discretion in ordering a new trial. It seeks reasons to sustain the finding of the trial judge."); McCoy v. Terhorst, 188 Wis. 512, 517, 205 N.W. 420 (1925) ("[W]e do not reverse [a trial court's grant of a new trial in furtherance of justice] merely because, upon the record before us, we come to a different conclusion. It must clearly appear that there was an abuse of discretion before we reverse."); John v. Pierce, 176 Wis. 220, 224-25, 186 N.W. 600 (1922) ("A discretion is vested in the trial court to grant a new trial when he feels that the verdict is against the weight of the evidence, and this court will not disturb his action in that respect where the evidence is such that conflicting conclusions may be reached by different persons."). I am satisfied that the circuit court did not erroneously exercise its discretion in granting Henley a new trial.
*606¶ 130. The circuit court determined that a new trial was warranted because the real controversy, S.E.S.'s consent, had not been fully tried. A case or controversy has not been fully tried "when the jury was erroneously not given the opportunity to hear important testimony that bore on an important issue in the case ...." Hicks, 202 Wis. 2d at 160. The court need not find "the probability of a different result on retrial" to find that the real controversy was not fully tried. Id. In its ruling that the real controversy was not fully tried here, the circuit court seemed persuaded by the Seventh Circuit's reasoning in Adams, 453 F.3d at 436, as am I.
¶ 131. In Adams, the Seventh Circuit analyzed Adams' trial and the testimony given by Demain at Hill's trial, and concluded that Adams' counsel made an unreasonable decision in failing to call Demain, as Demain's testimony could have "shed considerable, perhaps conclusive, light on the events of that night." Id. at 436-37. The Seventh Circuit noted several points that would have made Demain's testimony particularly valuable to Adams', and thus also Henley's, defense. First, Demain was "a witness to several key moments in the chronology" of what occurred that night, "where the evidence [was] sharply conflicting." Id. Second, unlike all the other parties involved in the events of that night, Demain had no prior relationship with anyone involved, "thus rendering him [an] impartial and independent" witness. Id. Third, Demain could have testified that the women invited the men up to their room, corroborating Sheets' testimony and "completely undercutting] S.E.S.'s version of uninvited strangers bursting into her room." Id. at 437. Fourth, Demain could have testified to seeing S.E.S. and the three men together later in the night, "supporting] a plausible theory of a consensual encounter." Id.
*607¶ 132. The Seventh Circuit's description of Demain's testimony and the transcript of Demain's testimony at Hill's trial sharply contradict the majority's characterization of this evidence. The majority dismisses the importance of Demain's testimony as "largely duplicative of what Sheets related in her testimony," and thus concludes that "[i]t cannot be said that such evidence was not placed before the jury." Majority op., ¶ 82. To the contrary, the fact that Demain's testimony would have corroborated Sheets' testimony and contradicted the statements by S.E.S. supports the argument that this evidence would have been extremely valuable to the jury's credibility determination, which was the crux of this case. One such critical point is Demain's testimony that Sheets and S.E.S. invited the men up to their room. This testimony would have significantly undermined S.E.S.'s credibility since he would have been a second witness who contradicted S.E.S. and confirmed Sheets' statements.
¶ 133. The majority also asserts that Demain's testimony on seeing the group smoking outside together "is not critical." Id. The majority further downplays the importance of this testimony by stating that "we do not know whether this was before or after the sexual assault." Id., ¶ 83. This mischaracterizes Demain's testimony. While Demain was unsure of the exact time he saw the group outside, his testimony demonstrates that it was at least twenty minutes after S.E.S., Adams, and Henley left Demain's room together. Thus, according to S.E.S.'s own testimony, this would have been sometime during or after the assault had begun. Also, while Demain did not specifically name Adams, Henley, and Hill, it is clear from the context of his testimony that he was referring to them when he said "[a]ll three of them were out there." Demain *608further identified S.E.S. by referring to her as the "tall one," which is how he had previously described her when distinguishing her from Sheets. Such testimony certainly seems to undermine S.E.S.'s credibility because she did not mention smoking outside with the men later that night, and it also "supports] a plausible theory of a consensual encounter between the men and S.E.S." Adams, 453 E3d at 437.
¶ 134. Furthermore, as the majority points out, there is a police report that further undermines S.E.S.'s credibility, which was not presented at Henley's trial but contributed to the State's dismissal of Hill's case during his third trial. Majority op., ¶ 18 n.9. This report indicates that Hill previously told a police investigator that (1) Hill and Domain remained downstairs together for approximately twenty minutes after S.E.S., Henley, and Adams went up to S.E.S.'s room, and (2) S.E.S., Henley, Adams, and Hill rolled marijuana joints together in S.E.S.'s room that they later smoked together downstairs. This documentation of Hill's statements to the police further corroborates Demain's testimony, and thus Henley's version of the events, and calls S.E.S.'s credibility into question.
¶ 135. Thus, the circuit court, armed with the analysis and ruling by the Seventh Circuit, did not err in determining that the real controversy was not fully tried, where the jury was denied the opportunity to hear Demain's critical testimony that went to the heart of the case: S.E.S's credibility and the issue of consent.
C. Court of Appeals' Statutory and Inherent Authority.
¶ 136. The majority's holding that the circuit court lacked any inherent authority to grant a new trial in this case would seem to require the majority to *609address whether the court of appeals has such inherent authority. However, the majority does not answer that certified question.10 Of course, this court is not required to answer all of the certified questions when we accept a certification, but generally there should be a good reason for not doing so. See, e.g., State v. Konkol, 221 Wis. 184, 266 N.W. 174 (1936) (refusing to answer a certified question where we determined that jurisdiction was lacking).
¶ 137. In this case, where the majority has found that the circuit court did not have the inherent or statutory authority to grant a new trial, even though that court held that the real controversy has not been fully tried, it is appropriate to address whether the court of appeals has such authority. While under the majority's holding this court can still hear a motion for a new trial, "the question of whether justice has been done in an individual case is primarily and initially the concern of the court of appeals." State v. McConnohie, 113 Wis. 2d 362, 368, 334 N.W.2d 903 (1983). For the reasons stated below, I would hold that the court of appeals has both statutory and inherent authority to grant a new trial when the real controversy has not been fully tried or when justice has miscarried.
¶ 138. The legislature has given the court of appeals broad statutory reversal authority:
*610In an appeal to the court of appeals, if it appears from the record that the real controversy has not been fully tried, or that it is probable that justice has for any reason miscarried, the court may reverse the judgment or order appealed from, regardless of whether the proper motion or objection appears in the record and may direct the entry of the proper judgment or remit the case to the trial court for entry of the proper judgment or for a new trial, and direct the making of such amendments in the pleadings and the adoption of such procedure in that court, not inconsistent with statutes or rules, as are necessary to accomplish the ends of justice.
Wis. Stat. § 752.35.
¶ 139. In State v. Allen, the court of appeals adopted a narrow interpretation of its own statutory authority, concluding that it authorized the court of appeals to grant such relief only on a direct appeal, and not on a collateral attack. 159 Wis. 2d 53, 55-56, 464 N.W.2d 426 (Ct. App. 1990); Wis. Stat. § 752.35. The court in Allen reached that conclusion by focusing on the language authorizing it to "reverse the judgment or order appealed from" and determined that the language limited its authority to a direct appeal from a judgment and did not authorize the court of appeals to go around a motion for postconviction relief to reverse the underlying judgment. 159 Wis. 2d at 55-56.
¶ 140. We criticized that holding in Armstrong and have found no such limitation on our own statutory discretionary reversal authority under a nearly identical statute. 283 Wis. 2d 639, ¶ 113 n.25; Wis. Stat. § 751.06. We determined that the language of the statute need not be read so narrowly and that the court of appeals has the authority to "vacate the trial court's order denying the motion for new trial with directions for the circuit court to grant the motion." Armstrong, *611283 Wis. 2d 639, ¶ 113 n.25. Because I conclude that Allen improperly interpreted § 752.35, I would clearly overrule Allen and hold that the court of appeals has statutory authority to grant a new trial, both on a direct appeal and on a collateral attack, where the real controversy has not been fully tried or there has been a miscarriage of justice.
¶ 141. Furthermore, the court of appeals has the same broad inherent authority to grant a new trial where the case has not been fully tried or there has been a miscarriage of justice, as this court and the circuit court. See State v. Johannes, 229 Wis. 2d 215, 229, 598 N.W.2d 299 (Ct. App. 1999); Wis. Const. art. VII §§ 2, 5; Cannon, 196 Wis. at 536 ("The inherent power of the court is .. . the power to administer justice whether any previous form or remedy has been granted or . . . and the power to provide process where none exists.") (quoting In re Bruen, 172 P. 1152 (Wash. 1918)). Thus, consistent with the reasoning above regarding the circuit court's inherent authority, I would hold that the court of appeals also has the inherent authority to grant Henley a new trial in this case.
D. Our Statutory and Inherent Authority.
¶ 142. While the majority recognizes that we have the inherent and statutory authority to grant a new trial, majority op., ¶¶ 79-81, given the majority's desire to limit the lower court's authority in this respect, it is important to emphasize that we retain the authority to do so. As we unequivocally stated in Hicks and Armstrong, this court has "inherent power and express statutory authority to reverse a judgment of conviction and remit a case for a new trial in the interest of justice, even where the circuit court has exercised its power to order or to deny a new trial." Hicks, 202 Wis. 2d at 159; *612Armstrong, 283 Wis. 2d 639, ¶ 113; Wis. Stat. § 751.06. This case is an appropriate one to emphasize our inherent and express statutory authority.
¶ 143. Furthermore, for the same reasons that I would hold that the circuit court did not erroneously exercise its discretion in granting Henley a new trial, I would hold that since the real controversy in this case was not fully tried, and in order to avoid a miscarriage of justice, we must affirm the order of the circuit court for a new trial.
III. CONCLUSION
¶ 144. In its pursuit of finality at all costs, the majority has ignored the analysis and reasoning of the Seventh Circuit, has failed to apply the correct standard of review to the appropriate exercise of discretion by the circuit court, and has unnecessarily restricted the circuit court's inherent authority and limited its ability to ensure that defendants get a fair trial in every case.
¶ 145. For the reasons set forth herein, I respectfully dissent.
¶ 146. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON and Justice ANN WALSH BRADLEY join this dissent.

 Majority op., ¶ 63.


 Id., ¶¶ 46-49, 63.


 Id., ¶ 85.


 It is true that the circuit court failed to identify the proper grounds for its authority to grant the new trial; I agree with the majority that Henley's motion is not properly brought under Wis. Stat. §§ 805.15(1), 805.16 and 806.07(g), (h). Majority op., ¶¶ 56, 69, 70-71.


 Demain did not actually name the people he saw outside smoking; however, it is clear from the context of his testimony to whom he was referring. He stated that he saw the "three black meii," referring to Henley, Adams, and Hill as discussed in his version of the events of that night. Demain also stated he saw "the tall one" outside smoking, referring to S.E.S., as he had previously stated S.E.S. was taller than Sheets.


 Even though Henley and Adams were tried and convicted together, Henley's state appeal concluded before Adams' appeal. Because the statute of limitations for federal habeas relief commences when a defendant's direct state appeal process concludes, Henley's statute of limitations ran out before that of Adams.


 In Harp, the court of appeals addressed the proper standard with which a circuit court must decide a motion for a new trial under § 805.15 brought by a criminal defendant. It is important to note that, in my view, and consistent with the majority's holding, Wis. Stat. § 805.15 is not an available means for a criminal defendant to seek postconviction relief. The court of appeals did not directly address this issue in Harp, but its holding, that a circuit court may grant a new trial only when the real controversy has not been fully tried or justice has miscarried, is instructive and consistent with the appropriate standard I am satisfied should be applied.


 The Escalona bar is similarly not a restriction on a court's inherent authority to grant a new trial in the interest of justice. See State v. Escalona-Naranjo, 185 Wis. 2d 168, 517 N.W.2d 157 (1994). As discussed above, legislatively created limits are not applicable to a court's inherent authority, which is derived from the Wisconsin Constitution. Eberhardy, 102 Wis. 2d at 548; Lee, 88 Wis. 2d at 247. We emphasized throughout Escalona that our decision was based on an interpretation of the language, purpose, and legislative history of the postconviction relief statute. 185 Wis. 2d at 175-78. It would appear, then, that the limitations on postconviction relief described in Escalona do not apply to a case invoking a court's inherent authority.


 As is evident from the majority's discussion of the standard of review, the majority does not address whether the circuit court's decision to grant Henley a new trial was an appropriate exercise of its discretion. Majority op., ¶¶ 28-29. Since I would hold the circuit court has the authority to grant a new trial here, I would review that decision under the erroneous exercise of discretion standard. Totsky, 233 Wis. 2d 371, ¶ 46; Pulaski, 23 Wis. 2d at 142 ("A motion to withdraw a plea of guilty and for a trial, as we deem the defendant's motions to be ... is a motion directed to the discretion of the court in the interest of justice which the court has the inherent power to hear."); Lee, 88 Wis. 2d at 246 (quoting Pulaski for this proposition); Schill, 93 Wis. 2d at 378 (holding a motion to withdraw a guilty plea and grant trial "is addressed to the sound discretion of the trial court and [the supreme court] will not upset the court's ruling unless there is a sufficient showing of abuse of discretion"); Behning, 57 Wis. 2d at 186 ("An order for a new trial in the interest of justice is within the discretion of a trial judge and will be reversed only upon a clear showing there has been an abuse of discretion."); Van Gheem v. Chi. & Northwestern R.R. Co., 33 Wis. 2d 231, 236, 147 N.W.2d 237, 239 (1967) (stating that order granting a new trial in interest of justice will *605be reversed only where there has been a clear abuse of discretion); Bartell v. Luedtke, 52 Wis. 2d 372, 377, 190 N.W.2d 145, 148 (1971) (citing Van Gheem); Werren v. Allied American Mut. Fire Ins. Co., 3 Wis. 2d 313, 315, 316, 88 N.W.2d 348 (1958) ("An order for a new trial in the interests of justice is highly discretionary and, in the absence of a clear showing of an abuse of discretion, it will be affirmed.").


 In passing the majority notes that the court of appeals has the discretionary authority under Wis. Stat. § 752.35 to grant a new trial in the interest of justice. Majority op., ¶ 63. However, the majority does not further address this issue, nor does it address the question of whether the court of appeals also has the inherent authority to grant a new trial where the real controversy has not been fully tried or there has been a miscarriage of justice.